Request for Information under 37 C.F.R. § 1.105
The Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
Identification of pending applications filed after the instant application by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application, along with any art cited by the applicant or the examiner in said applications, if not already submitted in an Information Disclosure Statement. (MPEP 704.11(a)(G)).
Whether a search of the prior art related to naphthalene diimide (NDI) materials was made, and if so, what was searched. (Rule 1.105(a)(1)(ii)).
Spectral response data for each of the compounds recited in claims 17 and 19.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the Examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the Applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721

DETAILED ACTION
This is the first Office Action regarding application number 17/139,921, filed on 12/31/2020, which is a continuation of application number 16/010,342, filed on 06/15/2018, and which claims priority to provisional application number 62/521,211, filed on 06/16/2017. (The examiner notes that the “Filing Receipt” indicates the presence of inconsistent priority data. The applicant is advised to confirm all priority claim information.)
This action is in response to the Applicant’s Response received 07/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The examiner withdraws the restriction requirement.

Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are examined below.
No claim is allowed.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “the first active further comprises” instead of “the first visibly transparent active layer further comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over STAUFFER (“Transparent solar cells: Generating power from everyday surfaces”) in view of LUNT (“Transparent, near-infrared organic photovoltaic solar cells for window and energy-scavenging applications”) and GUO (“Imide- and Amide-Functionalized Polymer Semiconductors”) and FUJIYAMA (US 2007/0219375 A1).
Regarding claim 1, STAUFFER describes a visibly transparent photovoltaic device (see image below of solar cell displaying substantial transparency) comprising: 
a visibly transparent substrate (“transparent substrate” in the photovoltaic device illustration provided below); 
a first visibly transparent electrode (front-most “transparent electrode”) coupled to the visibly transparent substrate; 
a second visibly transparent electrode (rear-most “transparent electrode”) above the first visibly transparent electrode; 
a first visibly transparent active layer (“UV/NIR Active Layers”) between the first visibly transparent electrode and the second visibly transparent electrode, 
wherein the first visibly transparent active layer comprises a first photoactive compound (the UV portion of the UV/NIR Active Layers), 
a second visibly transparent active layer (the NIR portion of the UV/NIR Active Layers) between the first visibly transparent electrode and the second visibly transparent electrode and in direct contact with the first visibly transparent active layer (the sample device illustration below shows the UV/NIR active layers are two different layers in direct contact), 
wherein the second visibly transparent active layer comprises a second photoactive compound (the Active Layers are described as having two photoactive compounds, one responsive to UV and the other responsive to NIR light).

    PNG
    media_image1.png
    718
    750
    media_image1.png
    Greyscale

STAUFFER does not disclose expressly that the first photoactive compound is a UV electron acceptor having the recited structure, or that the second photoactive compound is an electron donor material, or information related to the absorption strengths.
STAUFFER, however, provides substantial information and direction that would be understood by skilled artisans as a general roadmap for the production of transparent solar cells, an advancement that “would change the rules of the game.”
STAUFFER teaches that a transparent solar cell should absorb all of the energy from the sun except the part that allows humans to see, and specifically describes that the device should absorb well in the near-infrared and the ultraviolet parts of the spectrum while in the visible region, absorption drops off, approaching zero. STAUFFER further reports that the transparent solar cells can transmit “more than 70% of the visible light”. STAUFFER does not report any specific materials used for the absorption and conversion of UV and NIR light. The examiner first asserts that this reference would inform skilled artisans of a general strategy to produce a transparent solar cell and would direct these artisans to pursue materials having the ability to absorb and convert UV and NIR light as instructed by STAUFFER.

    PNG
    media_image2.png
    654
    654
    media_image2.png
    Greyscale

The examiner next asserts that the claimed limitations related to the maximum UV/NIR absorption strengths with respect to visible absorption strengths serve only to restate the inherent function of materials that absorb strongly in the UV/NIR wavelengths. A material that inherently absorbs more in the UV/NIR than the visible range will necessarily read on these respective limitations.
Thus, the only feature recited in claim 1 obviously missing from STAUFFER is the chemical structure of the UV acceptor. The examiner asserts that skilled artisans would immediately search for acceptable materials capable of UV photon conversion and intended for use in optoelectronic applications such as solar cells.
LUNT describes transparent solar cells based upon organic semiconducting materials, and describes in greater detail the concepts taught by STAUFFER (the STAUFFER reference is based largely upon the LUNT reference). For instance, LUNT describes that the active layers include an electron donor and electron acceptor.

    PNG
    media_image3.png
    624
    629
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans familiar with the STAUFFER reference to make necessary modifications and select the structure and materials taught by LUNT in order to construct a transparent solar cell from organic materials.

GUO describes polymer semiconductors favorable for use as active layer materials in organic solar cells. GUO reports that naphthalene diimide (NDI) polymers have potential as acceptor semiconductors in organic solar cells (pg. 8966, section 3.3, left col., para. 1). GUO describes that NDI materials may be structurally modified by varying the N-imide substituent R and functionalizing the aromatic core with different electron-donating or -accepting groups (X and Y) (Figure 8 description). 

    PNG
    media_image4.png
    201
    148
    media_image4.png
    Greyscale
 
GUO also reports that imide-functionalized molecules “constitute the most successful n-type organic semiconductors and enable their applications . . . as electron acceptor semiconductors in [organic solar cells]” (pg. 8951, section 1.4.1, left. col., para. 1).

    PNG
    media_image5.png
    592
    496
    media_image5.png
    Greyscale

GUO also describe a variety of NDI-based polymer semiconductors that function as electron acceptors (Fig. 20), including materials having the claimed structure with numerous bridging groups and R groups comprising heterocyclic substituents. GUO’s P65 is included here simply as an illustrative example of the class of materials available and known to skilled artisans for selection in organic solar cells (Figure 20). As mentioned above, GUO described that the substituents connected to the aromatic core are chosen to acquire desired optical and photo-responsive properties, and that numerous options are available and known to link together the NDI core component and derivatives.

    PNG
    media_image6.png
    224
    168
    media_image6.png
    Greyscale

While GUO expands on other numerous aspects of NDI materials, the authors conclude by emphasizing that NDI polymers are reported to have shown power conversion efficiency of 6.4% in all-polymer solar cells, “which is the highest in this category cell” (pg. 9012, para. bridging cols.).
It would have been obvious to skilled artisans to modify STAUFFER further, along with the teachings of LUNT, and select an electron acceptor molecule taught by GUO, such as the P65 NDI derivative, because the selection of these known NDI materials is known to have exceptional power conversion efficiency in organic solar cells, and also because their chemical structure is well-known to be capable of modification by substituent selection and functionalization in order to produce materials having desired optical and electronic properties.

FUJIYAMA teaches concepts closely related to GUO, specifically NDI compounds for organic solar cells, and reports that the disclosed compounds are superior in the ability of electron transport, have high sensitivity, and high durability (paras. 35-36).

    PNG
    media_image7.png
    138
    382
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    129
    404
    media_image8.png
    Greyscale

It would have been obvious to skilled artisans, alternatively, to modify the prior art according to the teachings of FUJIYAMA and incorporate as first photoactive compound materials having the structures and compositions taught by FUJIYAMA, including materials where claimed bridging group B is a direct covalent bond linking together NDI structural units by the nitrogen atoms, in order to form a material having superior charge transport, optical sensitivity, and durability.
The examiner makes special note of the importance of the durability aspects considered by FUJIYAMA, since STAUFFER also notes that “one remaining challenge is longevity” and that “solar cells should be guaranteed to have a commercially viable lifespan” (pg. 24, left col.). The examiner asserts that skilled artisans having both the STAUFFER and FUJIYAMA references would be motivated to construct a transparent solar cell using a photoactive compound according to the chemical structure taught by FUJIYAMA in order to obtain a device with improved durability. With the additional knowledge and instruction provided by GUO, these skilled artisans would be capable to make additional necessary substituent and functional modifications to the NDI cores in order to achieve the desired optical transparency and absorption in the UV range.

A skilled artisan having the references cited would, more likely than not, possess all of the teachings, suggestions, and motivation required to construct the visible transparent photovoltaic device recited by claim 1. The examiner concludes that the content and direction of the prior art references provide sufficient guidance to optimize, select, and substitute the known chemical compositions according to known methods to generate appropriate materials useful to improve the performance and appearance of the prior art transparent solar cells—specifically, a solar cell “transparent” to visible light that also absorbs and converts incoming UV and NIR wavelengths.

The examiner also asserts that the substituent selection and functionalization of NDI materials are considered “known techniques” to improve similar materials, and that the prior art identifies NDI materials are “ready for improvement” for the purpose of increasing conversion efficiency in transparent organic solar cells. MPEP 2143(C) and (D).

Further, it would have been obvious to skilled artisans to select the ultraviolet electron acceptor as the first photoactive compound for the first visible transparent active layer because there are only three apparent configurations available and obvious to try: (1) UV acceptor first, IR donor second, (2) IR donor first, UV acceptor second, and (3) UV acceptor and IR donor blended together. MPEP 2143(E).

The examiner notes that it is well-established that one of ordinary skill in the art is not a mindless worker capable only of rotely performing tasks from explicit instructions, but is instead a person of ordinary creativity and skill capable of critical thinking and technical analysis. See KSR, 550 U.S. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”); see also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (presuming skill on the part of one of ordinary skill in the art); see MPEP 2141.03. Furthermore, the examiner notes that a reference is not limited to only the explicit or direct teachings set forth therein, but also inferences that one of ordinary skill in the art would be reasonably expected to draw from its teachings. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (holding that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom); see also MPEP 2141.03 and 2144.01.

Lastly, the examiner has reviewed the applicant’s disclosure and finds no evidence or other experimental results that suggest criticality or unexpected results of the variously claimed B, X, or R groups beyond what is already known in the art—that the selection and modification of these groups strongly influences the optical and electrical properties of NDI-based materials, and that these modifications are well-understood in the art and would be the primary focus for routine experimentation as result effective variables. MPEP 2144.05. Similarly, the compounds described by GUO have very close structural similarities and similar utilities (similar and/or expected UV absorption properties) to the composition claimed by the applicant, and therefore the examiner concludes that the claimed compositions are prima facie obvious. MPEP 2144.09; no superior or unexpected results described by the applicant’s specification.

Regarding claim 2, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the first maximum visible absorption strength is between 0.1% and 10% of the first maximum ultraviolet absorption strength.
However, the device taught by the combined prior art references is substantially, if not entirely, identical to the device recited by these dependent claim (see rejection of claim 1 above). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 3, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 2, but does not disclose expressly that the first maximum visible absorption strength is between 0.1% and 5% of the first maximum ultraviolet absorption strength.
However, the device taught by the combined prior art references is substantially, if not entirely, identical to the device recited by these dependent claim (see rejection of claim 1 above). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 4, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first visibly transparent active layer and the second visibly transparent active layer correspond to separate, mixed, or partially mixed layers (GUO, Fig. 5 illustrates and describes the finite number of identified configurations). It would have been obvious to skilled artisans to select from the finite options and yield a solar cell with a reasonable expectation of success. MPEP 2143(E).

    PNG
    media_image9.png
    150
    899
    media_image9.png
    Greyscale


Regarding claim 5, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first photoactive compound is visibly transparent (STAUFFER reports that all of the layers and compounds are visibly transparent).

Regarding claim 6, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first visibly transparent active layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent active layer is coupled to the second visibly transparent electrode (STAUFFER illustrates the claimed arrangement where the active layer is coupled to either the first/front or second/rear electrode).

Regarding claim 7, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein absorption of UV light by the first photoactive compound drives formation and separation of electron-hole pairs, and wherein absorption of NIR light by the second photoactive compound drives formation and separation of electron-hole pairs (LUNT reports that the UV and NIR compounds are both sensitive to light and create charge carriers).

Regarding claim 8, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, further comprising: a first buffer layer in direct contact with the first visibly transparent active layer; or a second buffer layer in direct contact with the second visibly transparent active layer (LUNT describes the appropriateness of including an MoO3 and BCP layer in direct contact with the active layers and the electrodes, and would be obvious to add for their respect charge carrier functions).

Regarding claim 9, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the second photoactive compound comprises a boron-dipyrromethene compound, a phthalocyanine, a naphthalocyanine, a nickel dithiolate compound, a dicyano-indandione, a benzothiadiazole, a benzo-bis-thiadiazole, a diketopyrrolopyrrole diphenythienylamine, or a combination thereof (LUNT describes that a phthalocynanine is utilized in the active layer as an electron donor, pg. 113305-1).

Regarding claim 10, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein B is a direct covalent bond, a phenyl linker, a 1,4 phenylenediamine linker, a thiophene linker, or a C1-C4 alkyl linker (GUO’s P65 includes a phenyl linker, and also discloses other compounds with other types of linkers; FUJIYAMA also discloses examples where B is a direct covalent bond and X/R are hydrogen).

Regarding claim 11, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 10, wherein each X is --H and each R is –H (FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

    PNG
    media_image8.png
    129
    404
    media_image8.png
    Greyscale



Regarding claim 12, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein each X is independently --H, or --NHC6H13, or where X and X form a group comprising …(FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

Regarding claim 13, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 12, wherein each R is independently --H or … (FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

Regarding claim 14, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein each R is independently --H, … (FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

Regarding claim 15, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 14, wherein each X is –H (FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

Regarding claim 16, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first photoactive compound has a structure of …: (FUJIYAMA discloses examples where B is a direct covalent bond and X/R are hydrogen).

    PNG
    media_image8.png
    129
    404
    media_image8.png
    Greyscale


Regarding claim 18, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, wherein the first photoactive compound has a structure of… (GUO presents materials that read on the claimed structure).

Regarding claim 20, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claim 1, but does not disclose expressly that the first active layer further comprises an additional photoactive compound selected from the group consisting of a naphthalenetetracarboxylic diimide, a naphthalenetetracarboxylic diimide derivative, a bisimide coronene, a bisimide coronene derivative, a fluoranthene, a fluoranthene derivative, a corannulene, a corannulene derivative, and combinations thereof.
It would have been obvious to skilled artisans to duplicate the photoactive compound in the first active layer and include another ultraviolet electron acceptor because this modification requires only a simple duplication of parts, and has no patentable significance as no new or unexpected result is produced according to the applicant’s disclosure. The prior art already describes NDI-based materials, and the simple change of incorporating another similar NDI material is considered only a duplication of parts.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over STAUFFER (“Transparent solar cells: Generating power from everyday surfaces”) in view of LUNT (“Transparent, near-infrared organic photovoltaic solar cells for window and energy-scavenging applications”) and GUO (“Imide- and Amide-Functionalized Polymer Semiconductors”) and FUJIYAMA (US 2007/0219375 A1) as applied to claims 16 and 18 above, and further in view of CAI (“Large hydroazaacene diimides: synthesis, tautomerism, halochromism, and redox-switchable NIR optics”).
Regarding claims 17 and 19, the combination of STAUFFER, LUNT, GUO, and FUJIYAMA teaches or would have suggested the visibly transparent photovoltaic device of claims 16 and 18, but does not disclose expressly the modification of the NDI cores with amines.
CAI teaches NDI materials where the NDI core is functionalized to include groups such as the aza-acene illustrated below (“4H-TAHDI”). CAI appears to suggest that this material does not absorb strongly light within the visible range, at least when in CH2Cl2 (Fig. 1). CAI also reports that the material is easily isolated, purified, and stable under ambient conditions in both solution and solid state (para. bridging pages 3176-3177).

    PNG
    media_image10.png
    323
    437
    media_image10.png
    Greyscale

It would have been obvious to skilled artisans to modify the NDI materials taught by the prior art references and add an aza-acene group to the NDI core as taught by CAI because this material likely possesses improved durability and stability in both solution and solid state, and also because it allows for additional optical absorption tuning.

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721